Name: Council Directive 80/1273/EEC of 22 December 1980 amending, consequent on the accession of Greece, Directive 80/154/EEC concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in midwifery and including measures to facilitate the effective exercise of the right of establishment and freedom to provide services
 Type: Directive
 Subject Matter: education;  employment;  Europe;  health;  European construction
 Date Published: 1980-12-31

 Avis juridique important|31980L1273Council Directive 80/1273/EEC of 22 December 1980 amending, consequent on the accession of Greece, Directive 80/154/EEC concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in midwifery and including measures to facilitate the effective exercise of the right of establishment and freedom to provide services Official Journal L 375 , 31/12/1980 P. 0074 - 0074 Finnish special edition: Chapter 6 Volume 2 P. 0077 Greek special edition: Chapter 06 Volume 3 P. 0007 Swedish special edition: Chapter 6 Volume 2 P. 0077 Spanish special edition: Chapter 06 Volume 2 P. 0125 Portuguese special edition Chapter 06 Volume 2 P. 0125 COUNCIL DIRECTIVE of 22 December 1980 amending, consequent on the accession of Greece, Directive 80/154/EEC concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in midwifery and including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (80/1273/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Whereas Council Directive 80/154/EEC of 21 January 1980 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in midwifery and including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (1) was adopted after signature of the Act of Accession; Whereas, in view of Greece's accession, certain amendments to the Directive are required to ensure that it is applied similarly by Greece and the other Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 80/154/EEC is hereby amended as follows: 1. The following shall be added to Article 1: >PIC FILE= "T0013966"> 2. The following point shall be added to Article 3: >PIC FILE= "T0013967"> >PIC FILE= "T0013968"> Article 2 The Member States shall adopt the measures to comply with this Directive within the time limit laid down in Article 20 (1) of Directive 80/154/EEC. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 December 1980. For the Council The President J. SANTER (1)OJ No L 33, 11.2.1980, p. 1.